Exhibit 12 AMR CORPORATION Computation of Ratio of Earnings to Fixed Charges (in millions) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Earnings: Earnings before income taxes $ 175 $ 15 $ 573 $ 214 Add:Total fixed charges (per below) 459 488 1,398 1,461 Less:Interest capitalized 3 7 17 21 Total earnings before income taxes $ 631 $ 496 $ 1,954 $ 1,654 Fixed charges: Interest $ 213 $ 245 $ 660 $ 735 Portion of rental expense representative of the interest factor 228 225 683 668 Amortization of debt expense 18 18 55 58 Total fixed charges $ 459 $ 488 $ 1,398 $ 1,461 Ratio of earnings to fixed charges 1.37 1.02 1.40 1.13
